Washington Mutual Investors Fund, Inc. Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $683,254 Class B $19,449 Class C $19,916 Class F $30,904 Total $753,523 Class 529-A $10,459 Class 529-B $1,184 Class 529-C $2,053 Class 529-E $496 Class 529-F $521 Class R-1 $413 Class R-2 $5,520 Class R-3 $16,962 Class R-4 $11,479 Class R-5 $13,651 Total $62,738 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.3600 Class B $0.2195 Class C $0.2102 Class F $0.3547 Class 529-A $0.3426 Class 529-B $0.1957 Class 529-C $0.1963 Class 529-E $0.2896 Class 529-F $0.3820 Class R-1 $0.2064 Class R-2 $0.2042 Class R-3 $0.2891 Class R-4 $0.3446 Class R-5 $0.4013 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 1,876,016 Class B 87,082 Class C 93,949 Class F 87,409 Total 2,144,456 Class 529-A 31,110 Class 529-B 6,088 Class 529-C 10,559 Class 529-E 1,744 Class 529-F 1,411 Class R-1 2,073 Class R-2 26,532 Class R-3 56,380 Class R-4 33,266 Class R-5 36,908 Total 206,071 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $37.79 Class B $37.55 Class C $37.48 Class F $37.71 Class 529-A $37.75 Class 529-B $37.58 Class 529-C $37.57 Class 529-E $37.62 Class 529-F $37.70 Class R-1 $37.55 Class R-2 $37.46 Class R-3 $37.60 Class R-4 $37.68 Class R-5 $37.78
